Case 2:20-cv-00851-BSJ Document 79-15 Filed 02/02/21 PageID.1186 Page 1 of 2




                             EXHIBIT 15
   Case 2:20-cv-00851-BSJ Document 79-15 Filed 02/02/21 PageID.1187 Page 2 of 2
                                                             Tuesday, July 7, 2020 at 09:27:13 Eastern Daylight Time

Subject: Response Denied
Date: Monday, July 6, 2020 at 11:05:34 AM Eastern Daylight Time
From: openrecordsportal@utah.gov
To:      mdm@wsourcegroup.com

MaG McDonald,

The response, "Main Request," was denied for the following reason(s):

We do not have any records speciﬁed by the Requester.

You have the right to appeal this denial to the chief administraQve
oﬃcer. Please direct your appeal to:

Cameron Mitchell
620 South 400 East #400
St. George, UT
St. George, 84770
cmitchell@swuhealth.org

Your noQce of appeal must be submiGed within 30 days of the denial
date and must include your name, mailing address, dayQme telephone
number, and an explanaQon of the relief sought. You may also include
any supporQng informaQon with your noQce of appeal.

Thank you.

Open Records Portal Team
openrecords.utah.gov

********************

QuesQons? Help is available!
GRAMA quesQons: grama@utah.gov
Website quesQons: openrecordsadmin@utah.gov




                                                                                                              Page 1 of 1
